DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowable over the art of record.
	Particularly, the prior art taken alone or in combination failed to teach or suggest :
“a reconciliation module comprising instructions that when executed by the one or
more processors cause the one or more processors to reconcile the account transaction ledger for
the recipient account balance against the trust account balance, to reconcile the customer
transaction ledger for the recipient account balance against the trust account balance, and to reconcile the job transaction ledger for the recipient account balance against the trust account
balance, and an association module comprising instructions that when executed by the one or
more processors cause the one or more processors to reconcile the overlapping data between the
account transaction ledger, the customer transaction ledger, and the job transaction ledger, the
reconciliation including incorporating the overlapping data to produce a multivariable ledger for
the selected customer, the selected account, and the selected offering, and to present an output of
the multivariable ledger through an input device to an operator” recited in independent claim 1.

	“reconciling the account transaction ledger for the recipient account balance against the trust account balance in response to instructions from a reconciliation module, reconciling the customer transaction ledger for the recipient account balance against the trust account balance in response to instructions from the reconciliation module, reconciling the job transaction ledger for the recipient account balance against the trust account balance in response to instructions from the reconciliation module,  reconciling the overlapping data between the account transaction ledger, the customer transaction ledger, and the job transaction ledger in response to instructions from an association module, the reconciliation including incorporating the overlapping data to produce a multivariable ledger for the selected customer, the selected account, and the selected offering” as recited in independent claim 7 and as similarly recited in independent claim 13.
 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The prior art taken alone or in combination failed to teach or suggest the above recited limitations of claims 1-18.
Drangmeister et al. (US Pub. No. 20200394722) disclose a system and method for providing 
accounting services and corporate strategic planning services that comprise processing and aggregating financial transaction data and a plurality of input variables for maintaining a subscriber's general ledger, outputting audit ready financial reports, providing strategic planning inputs and by using at least one of semi-automated and machine learning algorithms.
Sato et al (US Pub. No.  2020034453)  disclose a system and method   An example operation may include one or more of defining inputs, converting the inputs into an intermediate representation in Linear Dynamic Logic, and translating the intermediate representation into an executable form of the blockchain smart contract. The inputs include a regular event pattern, a temporal constraint a blockchain smart contract must satisfy, and a list of entries, each entry including an event, a condition, and a sequence of one or more actions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


May 5, 2022